UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1161



MANUEL HELMBRIGHT,

                                            Plaintiff - Appellant,


          versus


BONNIE DAVIS, in her private and official
capacity; CHIEF K. GESSLER, in his official
capacity; OFFICER WALLACE, in his official
capacity; UNKNOWN DESK OFFICER, in his
official capacity,

                                           Defendants - Appellees.



                            No. 06-1595



MANUEL HELMBRIGHT,

                                            Plaintiff - Appellant,


     versus


BONNIE DAVIS, in her private and official
capacity; CHIEF K. GESSLER, in his official
capacity; OFFICER WALLACE, in his official
capacity; UNKNOWN DESK OFFICER, in his
official capacity,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:04-cv-00069-FPS)


Submitted: September 26, 2006            Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Manuel Helmbright, Appellant Pro Se. Paul C. Camilletti, CAMILETTI,
SACCO & PIZZUTI, Wheeling, West Virginia; Melanie Morgan Norris,
Jacob Andrew Manning, STEPTOE & JOHNSON, Wheeling, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

          Manuel Helmbright appeals the district court’s orders

granting defendant police officers’ motion to dismiss under Fed. R.

Civ. P. 12(b)(6) and vacating its pre-trial conference and trial

schedule in his 42 U.S.C. § 1983 (2000) action.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court. Helmbright v. Davis,

No. 5:04-cv-00069-FPS (N.D.W. Va. Jan. 20, 2006; Mar. 23, 2006. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -